DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
3.	Applicant's arguments filed 30 November 2021 have been fully considered but they are not persuasive.
	Applicant argues some of the cited portions of Lasserre (US-2021/0218969) teach decoding, rather than encoding.
	Examiner replies that figures 3 & 4 of Lasserre show the structure of the tree, whether decoding or encoding is applied.  Figure 1 of Lasserre shows the encoder, figure 2 of Lasserre shows the decoder, and figures 3 & 4 of Lasserre show the tree structure for coding (see also paragraphs [0008]-[0011] of Lasserre).

Applicant argues the amended language of claim 1 is not taught by Lasserre, and Lasserre teaches that the nodes of the tree are explicitly defined as sub-volumes, not individual points.
	Examiner replies that, as explained along with the corresponding citation, the finest node for sub-dividing is at the level of individual points.  So, while the structure is divided into sub-volumes, the sub-division at the finest level corresponds to the individual points of the claim.

	Applicant argues that claims 10 and 17, as amended, distinguish over Lasserre for the reasons set forth with respect to claim 1.
	Examiner replies that claim 1 is taught by Lasserre, as discussed above.  Therefore, claims 10 and 17 cannot distinguish over Lasserre merely for the same reasons set forth with respect to claim 1.

	Applicant argues that Lasserre does not teach claim 9 since Lasserre’s FIFO buffer is used to buffer nodes, which correspond to sub-volumes and not individual points.
	Examiner replies that, as discussed above, the finest node for sub-dividing is at the level of individual points.  So, while the structure is divided into sub-volumes, the sub-division at the finest level corresponds to the individual points of the claim.

	Applicant argues that the other dependent claims distinguish over Lasserre at least due to their respective dependencies.
Examiner replies that the claims from which the other dependent claims depend are shown above to be anticipated by Lasserre.  Therefore, the other dependent claims cannot distinguish over Lasserre merely due to their respective dependencies.

	Conclusion:  Examiner rebuts Applicant’s arguments above, and demonstrates the Office Action of 30 August 2021 to be proper.  Some minor changes are set forth below, based on Applicant’s amendments to the claims.  Inasmuch as such changes can be considered new grounds of rejection, such new grounds of rejection are necessitated by Applicant’s amendments to the claims.  Accordingly, the present Office Action is made final.

Claim Rejections - 35 USC § 102
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

5.	Claims 1-7, 9-15 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lasserre (US-2021/0218969).
	Regarding claim 1:  Lasserre discloses one or more non-transitory, computer-readable storage media, storing program instructions that when executed on or across one or more computing devices cause the one or more computing devices to (fig 17(1104) and [0146] of Lasserre): generate a prediction tree comprising a plurality of nodes that correspond to a plurality of points that make up a point cloud (fig 3, [0043], [0046], and [0067]-[0069] of Lasserre) captured from one or more sensors ([0048] of Lasserre), wherein respective ones of the points comprise spatial information for the point ([0046] of Lasserre), and wherein, in (fig 3(‘1x1’) and [0069]-[0070] of Lasserre – tree can be sub-divided to individual points included in corresponding finest nodes at the finest level of the prediction tree); determine respective predicted node values for the individual ones of the points determined from respective prediction techniques applied to one or more ancestor nodes of the individual ones of the points (fig 4 and [0071]-[0072] of Lasserre – prediction techniques applied to nodes at each level, from ancestor node 156 to individual point level if occupied), wherein the ancestor nodes are included in the prediction tree (fig 4 (156) and [0071] of Lasserre – coarsest parent node); encode node information from the prediction tree for the plurality of nodes ([0053]-[0063] of Lasserre – encodes various node information, such as occupancy and splitting), wherein the encoded node information comprises, for a given node, an indicator of the respective prediction technique applied to determine the respective predicted node value for the given node ([0061]-[0063], [0104]-[0105], [0123]-[0124], and [0130]-[0132] of Lasserre – whether splitting technique is applied, which coding mode applied, and so on); and send or store the encoded node information (fig 1(16,18) and [0065] of Lasserre – sent as bitstream and/or stored in database for later updating).
	Regarding claim 2:  Lasserre discloses the one or more non-transitory, computer-readable storage media of claim 1 (as rejected above), wherein the predicted node values are predicted spatial values for the individual ones of the selected points ([0046] of Lasserre).	Regarding claim 3:  Lasserre discloses the one or more non-transitory, computer-readable storage media of claim 1 (as rejected above), wherein the predicted node values are ([0046] and [0092] of Lasserre).
	Regarding claim 4:  Lasserre discloses the one or more non-transitory, computer-readable storage media of claim 1 (as rejected above), wherein the program instructions further cause the one or more computing devices to: determine correction values for the predicted node values ([0115]-[0118], and [0140]-[0141] of Lasserre – various correction values to correct various prediction errors for the nodes), wherein the correction values are determined based on: a spatial difference between a predicted spatial location for one of the individual ones of the points corresponding to the node and a spatial location for the individual point in the point cloud ([0031], [0092]-[0093], and [0099] of Lasserre – distortion and motion vectors according to spatial location errors); or an attribute value difference between a predicted attribute value for one of the individual ones of the points corresponding to the node and an attribute value for the individual point in the point cloud ([0046], [0092], and [0114] of Lasserre – distortion determinations can also be performed according to various attributes, such as color, transparency, and reflectance), wherein encoding the node information from the prediction tree comprises encoding the determined correction values associated with the nodes of the prediction tree ([0101], and [0139]-[0142] of Lasserre).
	Regarding claim 5:  Lasserre discloses the one or more non-transitory, computer-readable storage media of claim 1 (as rejected above), wherein the program instructions further cause the one or more computing devices to: determine, for the respective nodes of the prediction tree, a number of child nodes belonging to individual ones of the respective nodes of the prediction tree, wherein encoding the node information from the prediction tree comprises encoding child information for the respective nodes of the prediction tree ([0139]-[0143] of Lasserre – counted to determine poor predictions, which in turn affect child node predictions).
	Regarding claim 6:  Lasserre discloses the one or more non-transitory, computer-readable storage media of claim 1 (as rejected above), wherein the respective prediction technique for determining one of the predicted node values is different than the respective prediction technique for determining another one of the predicted node values ([0061]-[0063], [0104]-[0105], [0123]-[0124], and [0130]-[0132] of Lasserre – flagged according to whether splitting technique is applied, which coding mode applied, and so on).
	Regarding claim 7:  Lasserre discloses the one or more non-transitory, computer-readable storage media of claim 1 (as rejected above), wherein the prediction techniques used to determine predicted node values for the respective nodes are selected from a group of supported prediction techniques, comprising: not predicted, wherein a node value for a child node is coded without prediction ([0050] of Lasserre – child nodes may be entropy encoded, rather than predictively coded); a delta prediction technique, wherein a node value for a child node is predicted as a difference from a node value of a parent node (fig 11, [0029], and [0110]-[0113] of Lasserre); a linear prediction technique, wherein a node value for a child node is predicted based on a relationship between a parent node and a grandparent node of the child node (fig 4 and [0071] of Lasserre – based on relationship between parent node 154 and grandparent node 156 of the child node); a parallelogram prediction technique, wherein a node value for a child node is determined based on a relationship between a parent node, a grandparent node, and a great grandparent node of the child node (fig 3 and [0069]-[0070] of Lasserre – based on relationship between parent node (4x4), grandparent node (8x8) and great grandparent node (16x16) of child node (2x2)).
Regarding claim 9:  Lasserre discloses the one or more non-transitory, computer-readable storage media of claim 1 (as rejected above), wherein, in the selecting the individual ones of the plurality of points to include in the respective ones of the plurality of nodes in the prediction tree, the program instructions cause the one or more computing devices to: select the plurality of points according to an in order in which the plurality of points are received (fig 4(152) and [0071] of Lasserre – according to entry into FIFO buffer); and wherein, in the determining the respective predicted node values for the individual ones of the points determined from the respective prediction techniques applied to one or more ancestor nodes in the prediction tree, the program instructions cause the one or more computing devices to: evaluate a buffer of at least some of the plurality of points as possible ancestor nodes based on node values for nodes included in the buffer ([0071]-[0073] of Lasserre – buffer entries evaluated to determine if ancestor nodes are further split into child nodes).
	Regarding claim 10:  Lasserre discloses one or more non-transitory, computer-readable storage media, storing program instructions that when executed on or across one or more computing devices cause the one or more computing devices to (fig 18(1204) and [0147] of Lasserre): receive encoded node information for nodes corresponding to a plurality of points of a point cloud (fig 2(54), fig 3, [0043], [0046], and [0067]-[0069] of Lasserre – encoded point clouds stored in memory 54 are received by the decoder 52), wherein respective ones of the nodes correspond to respective ones of the points (fig 3(‘1x1’) and [0069]-[0070] of Lasserre – tree can be sub-divided to individual points included in corresponding finest nodes at the finest level of the prediction tree); decode the encoded node information (fig 2(52) and [0068] of Lasserre), wherein, in decoding the encoded node information, the program instructions cause the one or more computing devices to further: decode respective indicated child nodes ([0061]-[0063], [0104]-[0105], [0123]-[0124], and [0130]-[0132] of Lasserre – decode according to whether splitting technique is applied, which coding mode applied, and so on); and store or render the plurality of points of the point cloud decoded from the node information (fig 2(56) and [0068] of Lasserre).
	Regarding claim 11:  Lasserre discloses the one or more non-transitory, computer-readable storage media of claim 10 (as rejected above), wherein the encoded node information further comprises correction values for the predicted node values ([0115]-[0118], and [0140]-[0141] of Lasserre – various correction values to correct various prediction errors for the nodes), wherein to decode the respective indicated child nodes the program instruction, when executed on or across the one or more computing devices, cause the one or more computing devices to further: determine respective predicted node values for individual ones of the child nodes based on respective prediction techniques included in the node information for the individual ones of the child nodes, wherein the prediction technique is applied to one or more ancestor nodes of the individual child node to predict the node value for the individual child node (fig 4 and [0071]-[0072] of Lasserre – prediction techniques applied to nodes at each level, from ancestor node 156 to individual point level (child node) if occupied); and apply the correction values included in the node information for the respective nodes to determine reconstructed node values for the individual ones of the child nodes ([0031], [0046], [0092]-[0093], [0099], and [0114]-[0118] of Lasserre – distortion and motion vectors according to spatial location errors, and various attribute errors).
	Regarding claim 12:  Lasserre discloses the one or more non-transitory, computer-readable storage media of claim 11 (as rejected above), wherein the reconstructed node values ([0031], [0092]-[0093], and [0099] of Lasserre – distortion and motion vectors according to spatial location errors); or reconstructed attribute values for the individual ones of the child nodes ([0046], [0092], and [0114] of Lasserre – distortion determinations can also be performed according to various attributes, such as color, transparency, and reflectance).
	Regarding claim 13:  Lasserre discloses the one or more non-transitory, computer-readable storage media of claim 10 (as rejected above), wherein the encoded node information additionally indicates ancestor node to child node relationships for the individual ones of the child nodes (fig 4, [0050], [0070]-[0073], and [0139] of Lasserre), wherein the prediction techniques included in the node information for the individual ones of the child nodes indicate ancestor nodes for the individual child node from whom node values are used as inputs in the prediction technique for the individual child node (fig 4, [0072]-[0073], and [0139]-[0142] of Lasserre).
	Regarding claim 14:  Lasserre discloses the one or more non-transitory, computer-readable storage media of claim 10 (as rejected above), wherein the received encoded node information is for nodes of a first level of detail (LOD) for the point cloud (fig 13(top cube), [0125]-[0126], and [0131] of Lasserre – coarsest cube corresponds to first level of detail), wherein the program instructions, when executed by the one or more computing devices, further cause the one or more computing devices to: receive additional encoded node information for other nodes of a second level of detail for the point cloud (fig 13(middle cube), [0125]-[0126], and [0131] of Lasserre – cube after first splitting corresponds to second level of detail); decode the additional encoded node information ([0130]-[0131] of Lasserre – encoded volumes and sub-volumes are decoded), wherein, in decoding the additional encoded node information, the program instructions cause the one or more computing devices to further: decode respective indicated child nodes of the second level of detail according to prediction techniques included in the additional node information for the child nodes of the second level of detail ([0061]-[0063], [0104]-[0105], [0123]-[0124], and [0130]-[0132] of Lasserre – decode according to whether splitting technique is applied, which coding mode applied, and so on); and store or render the plurality of points of the point cloud, including points of the first level of detail (LOD) and points of the second level of detail (LOD) (fig 2(56), fig 3, fig 13, [0068], and [0131] of Lasserre – decoded at all pertinent levels of detail).
	Regarding claim 15:  Lasserre discloses the one or more non-transitory, computer-readable storage media of claim 14 (as rejected above), wherein for at least some of the child nodes of the second level of detail, the prediction technique for the at least some child nodes predicts the node values for the child nodes of the second level of detail based on node values of ancestor nodes in the first level of detail (fig 4 and [0070]-[0071] of Lasserre).
	Regarding claim 17:  Lasserre discloses a system (fig 17 and [0146] of Lasserre), comprising: a memory storing program instructions (fig 17(1104) and [0146] of Lasserre), and one or more processors configured to execute the program instructions (fig 17(1102) and [0146] of Lasserre) to: generate a prediction tree comprising a plurality of nodes that correspond to a plurality of points that make up a point cloud (fig 3, [0043], [0046], and [0067]-[0069] of Lasserre) captured from one or more sensors ([0048] of Lasserre), wherein respective ones of the points comprise spatial information for the point ([0046] of Lasserre), and wherein, in generating the prediction tree, the program instructions cause the one or more computing devices to: select individual ones of the plurality of points to include in respective ones of the plurality of (fig 3(‘1x1’) and [0069]-[0070] of Lasserre – tree can be sub-divided to individual points included in corresponding finest nodes at the finest level of the prediction tree); determine respective predicted node values for the individual ones of the points determined from respective prediction techniques applied to one or more ancestor nodes in the prediction tree (fig 4 and [0071]-[0072] of Lasserre – prediction techniques applied to nodes at each level, from ancestor node 156 to individual point level if occupied); encode node information from the prediction tree ([0053]-[0063] of Lasserre – encodes various node information, such as occupancy and splitting), wherein the encoded node information comprises, for a given node, an indicator of the respective prediction technique applied to determine the respective predicted node value for the given node ([0061]-[0063], [0104]-[0105], [0123]-[0124], and [0130]-[0132] of Lasserre – whether splitting technique is applied, which coding mode applied, and so on); and send or store the encoded node information (fig 1(16,18) and [0065] of Lasserre – sent as bitstream and/or stored in database for later updating).
	Regarding claim 18:  Lasserre discloses the system of claim 17 (as rejected above), further comprising: the one or more sensors, wherein the one or more sensors are LIDAR sensors ([0047] of Lasserre).
	Regarding claim 19:  Lasserre discloses the system of claim 17 (as rejected above), wherein the program instructions, when executed by the one or more processors, further cause the one or more processors to: determine correction values for the predicted node values ([0115]-[0118], and [0140]-[0141] of Lasserre – various correction values to correct various prediction errors for the nodes), wherein the correction values are determined based on: a spatial difference between a predicted spatial location for one of the individual ones of the points corresponding to the node and a spatial location for the individual point in the point cloud ([0031], [0092]-[0093], and [0099] of Lasserre – distortion and motion vectors according to spatial location errors); or an attribute value difference between a predicted attribute value for one of the individual ones of the points corresponding to the node and an attribute value for the individual point in the point cloud ([0046], [0092], and [0114] of Lasserre – distortion determinations can also be performed according to various attributes, such as color, transparency, and reflectance), wherein encoding the node information from the prediction tree comprises encoding the determined correction values associated with the nodes of the prediction tree ([0101], and [0139]-[0142] of Lasserre).
	Regarding claim 20:  Lasserre discloses the system of claim 17 (as rejected above) wherein the program instructions, when executed by the one or more processors, further cause the one or more processors to: perform a rate distortion optimization (RDO) analysis to select the respective prediction techniques to be used for predicting node values of the nodes of the prediction tree (fig 11 and [0101]-[0111] of Lasserre).

Claim Rejections - 35 USC § 103
6.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lasserre (US-2021/0218969) in view of Pavlovic (US-2019/0341930).
	Regarding claim 8:  Lasserre discloses the one or more non-transitory, computer-readable storage media of claim 1 (as rejected above), wherein, in the selecting the individual ones of the plurality of points to include in the plurality of nodes in the prediction tree, the program instructions cause the one or more computing devices to: select the plurality of points ([0069]-[0070], and [0078]-[0080] of Lasserre – selection during subdivision); and wherein, in the determining the respective predicted node values for the individual ones of the points ([0051] of Lasserre).
	Lasserre does not disclose selecting the plurality of points according to space filling curve values determined for the plurality of points.
	Pavlovic discloses selecting the plurality of points according to space filling curve values determined for the plurality of points (fig 4, [0031]-[0032], and [0050] of Pavlovic).
	Lasserre and Pavlovic are analogous art because they are from the same field of endeavor, namely 3D point cloud data encoding and decoding.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to select the plurality of points according to space filling curve values determined for the plurality of points, as taught by Pavlovic.  The motivation for doing so would have been to improve execution without requiring additional storage ([0051] of Pavlovic).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lasserre according to the relied-upon teachings of Pavlovic to obtain the invention as specified in claim 8.

7.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lasserre (US-2021/0218969) in view of Faramarzi (US-2020/0219285).
	Regarding claim 16:  Lasserre discloses the one or more non-transitory, computer-readable storage media of claim 10 (as rejected above).  Lasserre does not disclose wherein the encoded node information comprises node information for multiple frames in time, and wherein at least some of the prediction techniques included in the node information for the individual 
	Faramarzi discloses wherein the encoded node information comprises node information for multiple frames in time ([0036]-[0037] of Faramarzi), and wherein at least some of the prediction techniques included in the node information for the individual ones of the child nodes comprise prediction techniques that use ancestor nodes of the individual ones of the child nodes that are included in other ones of the frames in time to predict node values for the individual ones of the nodes in a different one of the frames in time (fig 6B, fig 8(804-810), [0122], [0153], [0169]-[0170], [0181], and [0186] of Faramarzi – down-sampled to lower level of detail (corresponding to ancestor nodes), used across multiple frames, and then up-sampled (corresponding to child nodes)).
	Lasserre and Faramarzi are analogous art because they are from the same field of endeavor, namely 3D point cloud data encoding and decoding.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have the encoded node information comprise node information for multiple frames in time, and have at least some of the prediction techniques included in the node information for the individual ones of the child nodes comprise prediction techniques that use ancestor nodes of the individual ones of the child nodes that are included in other ones of the frames in time to predict node values for the individual ones of the nodes in a different one of the frames in time, as taught by Faramarzi.  The motivation for doing so would have been to more efficiently encode multi-frame/video point cloud data.  Therefore, it would have been obvious to one of ordinary skill in the art before the .

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A THOMPSON/Primary Examiner, Art Unit 2616